ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s submission on 15 October 2021 overcomes all of the claim objections and drawing objections set forth in the Office action mailed 05 August 2021.
Applicant’s submission on 10 November 2021 includes amendments to the claims, specification, and drawings incorporating all changes (with respect to the submission on 15 October 2021) proposed by the Office in the interview on 10 November 2021 that would render the application allowable.
Reasons for Allowance
Claims 1, 2, 5, 7, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art neither anticipates nor renders obvious the combination of limitations that includes “each of the drive grooves comprises: a contour bottom surface and a drive surface, wherein a third contour line of the contour bottom surface is a sector of a logarithmic spiral such that, when a radially inner end of the contour bottom surface is aligned with a radially outer end of the first inner surface, the third contour line is an extension of the logarithmic spiral of the first contour line” (claim 1). The previous combination of Simon et al. (WO 0029721) in view of Collins (US 1,355,090) is overcome by the aforementioned claim limitations, and there is no evidence in the prior art of record that would render obvious such limitations. The previously cited reference Saito (JP 2005-188378 A) discloses a turbine runner having a plurality of passages (4) and, thus, portions of the runner that are formed in a logarithmic spiral shape having a pole a central axis (6) of the rotor, but does not disclose that drive grooves (14) opposing the runner are in the shape of a logarithmic spiral (sector) having a pole at the central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745